Citation Nr: 0733222	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

Bilateral hearing loss did not have its onset during active 
duty.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred, nor is 
it presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's claim 
for service connection for bilateral hearing loss was 
received in November 2004.  He was notified of the provisions 
of the VCAA as they pertained to this claim in correspondence 
dated in January 2005.  Thereafter, the rating decision 
denying the claim was rendered in April 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and a VA audiological examination 
that includes a medical nexus opinion addressing the issue on 
appeal have been obtained and associated with the evidence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating his claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  As stated above, full compliance with VCAA 
has been accomplished regarding the issue of service 
connection.  Because this claim is being denied, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.



Factual background and analysis

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  As will be discussed below, the current objective 
evidence establishes that the veteran has met the regulatory 
threshold criteria for having hearing loss in each ear that 
is disabling for purposes of determining his eligibility for 
VA compensation.

According his service personnel records, the veteran served 
in the United States Navy as a machinist mate aboard surface 
warships, where he received qualification to work on 
shipboard steam power plants.  The veteran's service medical 
records show no complaints or findings related to defective 
hearing.  On pre-enlistment examination in December 1972, the 
veteran's ears, canals, and tympanic membranes were within 
normal limits.  On an accompanying medical history 
questionnaire, he denied having any history of hearing loss 
or ear problems.  His pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
N/A
0
LEFT
5
0
10
N/A
15

A medical qualification examination for nuclear submarine 
duty that was conducted in March 1973 shows that the 
veteran's ears, canals, and tympanic membranes were within 
normal limits.  On an accompanying medical history 
questionnaire, he denied having any history of hearing loss 
or ear problems.  His pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
N/A
0
LEFT
5
0
10
N/A
15

A second medical qualification examination for nuclear 
submarine duty that was conducted in January 1974 shows that 
the veteran's ears, canals, and tympanic membranes were 
within normal limits.  On an accompanying medical history 
questionnaire, he again denied having any history of hearing 
loss or ear problems.  His pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

On separation examination in December 1975, the veteran's 
ears, canals, and tympanic membranes were within normal 
limits.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
0
LEFT
10
0
5
0
20

Post-service medical records show no treatment for hearing 
loss for many years after the veteran's separation from 
active duty.  In November 2004, almost 30 years after his 
discharge from naval service, he filed his original claim for 
VA compensation for bilateral hearing loss.  Pursuant to his 
claim, he was scheduled for a VA audiological examination 
that was conducted in April 2005.  The report of the 
examination shows that the veteran related a history of 
hearing loss that dated back approximately 30 years to his 
time of service, when he was reportedly exposed to loud 
machinery noise without hearing protection for a two-year 
period while serving as a machinist mate in the engine room 
of a naval vessel.  He reported having post-service noise 
exposure associated with having to regularly qualify with a 
firearm on a shooting range during a 25-year-long career in 
security and law enforcement, although he stated that he used 
hearing protection while on the shooting range.  He also 
reported post-service exposure to noise while occasionally 
working as a truck driver and while engaged in the sport of 
hunting, in which he did not wear hearing protection while 
using a hunting firearm.

On audiological evaluation in April 2005, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
65
50
LEFT
30
30
55
75
75

Pure tone threshold averages were 43 decibels in his right 
ear and 59 decibels in his left ear.  On word recognition 
testing using the Maryland CNC Test criteria, his word 
recognition score was 90 percent in his right ear and 80 
percent in his left ear.  The diagnosis was bilateral 
sensorineural hearing loss.  These objective findings clearly 
demonstrate that the veteran's impaired hearing currently 
meets the criteria for being a disabling clinical condition 
for purposes of establishing his eligibility to receive VA 
compensation under 38 C.F.R. § 3.385.

The VA audiologist reviewed the veteran's claims folder, took 
note of his interview with the veteran regarding his medical 
history, and then presented the following opinion:



"The veteran appears to have had the significant 
noise exposure while he was in the service.  
However, there are no complaints of hearing 
difficulties in the service medical records or 
indication of ear disease or ear trauma, and there 
appears to have been no change in hearing during 
the time the veteran was in the service.  The 
veteran also appears to have had significant post 
service noise exposure, and from the time of 
discharge until the present time his only hearing 
loss seems to have developed.  In addition, the 
veteran reported that somewhere around 1977 around 
the time when it appears (his) hearing loss began, 
he had meningitis, for which he reported he was 
hospitalized for approximately four to five days.  
Meningitis is a known high risk factor for hearing 
loss.  Therefore, in considering all of this, it is 
less likely as not that this veteran's hearing loss 
is related to his military service."
 
The Board has considered the above evidence and concludes 
that it does not establish an objective link between the 
veteran's military service and his hearing loss.  The 
objective medical evidence indicates that the actual time of 
onset of the veteran's hearing loss did not occur during his 
period of active duty, as his audiograms during service show 
normal hearing acuity, bilaterally, and no complaints of 
hearing loss from the veteran.  The clinical evidence also 
does not indicate that his hearing loss was manifest to a 
compensable degree within the one-year presumptive period 
following his discharge from naval service in December 1975, 
such that service connection for hearing loss could be 
granted on a presumptive basis as an organic disease of the 
nervous system.  Although the medical records reflect that 
the veteran reported a history of sustained noise exposure in 
service, the clinical opinion of the VA audiologist who 
examined the veteran in April 2005 was that his bilateral 
hearing loss was more likely than not related to his post-
service noise exposure and history of meningitis in 1977.  

To the extent that the veteran asserts that there exists a 
nexus between his bilateral hearing loss and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Therefore, in view of the foregoing discussion, the Board 
concludes that the veteran's appeal with regard to his claim 
of entitlement to service connection for bilateral hearing 
loss must be denied.  Because the evidence in this case is 
not approximately balanced with respect to this claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


